DETAILED ACTION
This Office Action is in response to a communication made on January 11, 2021. 
The Examiner withdraws the provisional rejection based on a nonstatutory double patenting ground rejection for claims 1-20 as a terminal disclaimer has been submitted and approved on 01/11/2021
Claim 16 has been amended by the Applicant
Claims 1-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-8): 
“A method for efficiently determining computer resource allocation, the method comprising: monitoring an integration flow, the integration flow including a route, one or more nodes, and one or more secure connectors, wherein the one or more nodes and the one or more secure connectors are computing resources in a shared pool of configurable computing resources;”, and “receiving a first message;” is disclosed in prior art by Beaty;
“receiving a central processing unit (CPU) serialization load, the CPU serialization load comprising a set of processing data, the set of processing data reflecting the amount of a CPU processing load required to serialize and deserialize the first message on-premise;” is disclosed in prior art by Venkata;
“receiving a first threshold of the CPU processing load of the first message, wherein the first threshold is selected from one of the group consisting of: a CPU serialization load of the first message and a ratio of CPU serialization load to CPU processing load of the first message” and “determining that the set of processing data is below the first threshold,” is disclosed in prior art by Parry, and by Jain (US Patent Publication Pub. No. 2011/0282982 A1) Fig. 1 and ¶ [0003] shows an optimization system that dynamically places application instances across multiple hosting sites (e.g., datacenters) based on factors such as availability of compute elements at hosting sites, cost of network bandwidth between sites, and other considerations, and by Adam (US Patent No. 7,496,667 B2) shows in claim 1 a node cluster receiving resource utilization, determining  a ratio between an amount of CPU delivered to an application and a memory utilized by the application and sending from the local node to the subset of nodes in the node cluster application execution changes data, however neither Parry nor Jain nor Adam show selecting a threshold based on a CPU serialization load of the first message and a ratio of CPU serialization load to CPU processing load of the first message”;
 “determining that the set of processing data is below the first threshold” and  “identifying, based on the determining, a processing location of the integration flow at a second node of the one or more nodes, wherein the second node is hosted on a public cloud” is disclosed in prior art by Stienhans;
transmitting, for processing, the first message to the second node; receiving a message property of the first message; querying a database of historical data for a plurality of previous messages having the same message property; determining that the plurality of previous messages was processed on a third node of the one or more nodes; and altering, based on the message property, the processing location of the integration flow such that the first message is processed on the third node” is disclosed in prior art by Breternitz (US Patent Publication Pub. No. 2014/0047342 A1) Fig. 1 and ¶ [0002] shows systems for allocating a cluster of nodes for a cloud computing system based on performance characteristics of the cluster of nodes, however Breternitz does not show the altering, based on the message property, the processing location of the integration flow.
Beaty, Venkata, Parry, Stienhans, Breternitz, Jain and Adam to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 9 (and its dependent claims 9-15) and independent claim 16 (and its dependent claims 17-20) are allowed for similar reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANJAN . PANT
Examiner
Art Unit 2458

								/RP/

/JASON D RECEK/Primary Examiner, Art Unit 2458